 W. F. HEINE SUPPLY CO.587view of the foregoing, we find that the "barrier guards" are guardswithin the meaning of Section 9 (b) (3) of the Act'We shall there-fore exclude them.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: All instructors and skating at-tendants at the Employer's Rockefeller Center Ice Skating Rink,New York, New York, including the daytime chief instructor, butexcluding the nighttime chief instructor, checkroom employees,cashiers,watchmen, "barrier guards," professional employees, allother employees, and all supervisors as defined in the Act.5.The record discloses that the ice skating season at the Employer'srink has, or is about to, come to an end.We shall therefore order thatthe Regional Director conduct the election directed herein on a dateto be determined by him when employment for the next skating seasonshall have reached its peak, among those employees in the unit hereto-forefound appropriate who are employed during the payroll periodimmediately preceding the date of issuance of notice of election by theRegional Director.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and LEEDOM took no part in the consideration ofthe above Decision and Direction of Election.4Pinkerton'sNational DetectiveAgency,111 NLRB 504.W. F. Heine Supply Co.andLocal#128,Metal Polishers,Buffers,Platers and Helpers International Union,AFL, Petitioner.Case No. 2O-PC-.755.May 4,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Shirley N. Bingham, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.'1Warehouse Union Local#12, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL, herein called the Intervenor,was permittedto intervene upon the basis of a card showing of interest.112 NLRB No. 84. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer, a California corporation, is engaged in the pro-duction of aluminum moldings which are used principally on counters,sinks, and edgings, and employs approximately 24 production andmaintenance employees at its plant located in Oakland, California.The Petitioner seeks an alleged craft unit composed of five employeeswho are engaged in polishing and anodizing operations.2The Em-ployer contends that the only unit appropriate for purposes of col-lective bargaining is one embracing all production and maintenanceemployees.The Intervenor, who claims to represent all productionand maintenance employees with the exception of those petitioned forherein, but who does not seek an election among them at the presenttime, agrees with the Petitioner that the requested employees con-stitute a separate appropriate unit.There is no history of collectivebargaining for any of the Employer's employees.In addition to the polishing and anodizing employees petitionedfor, the Employer's production and maintenance force includes em-ployees engaged in drilling and bending operations, warehouse andshipping and receiving employees, truckdrivers, and employees en-gagedinwrapping the finished product.3The Employer receivesand stores crates of various sized aluminum strips.As orders formoldings are to be filled, strips are uncrated and started through theproduction process.The bending operation consists of taking a pre-determined length of aluminum and bending it to the desired shape byputting four bends in it.The drilling operation consists of drillingholes for screws in these strips.Manual and semiautomatic machinesare used in both these operations.The moldings are next sent to the polishing department where theyare placed on 12-foot poles and turned under polishing wheels untilthe desired finish is reached.Aluminum is the only metal workedwith, and only one abrasiveis used.The plant superintendent of theEmployer testified that moldings which require different types offinishes are sent to other firms for polishing as the Employer's facilitiesare limited and because the polishers do not possess sufficient skill toperform the required operations.There is further unrefuted testi-mony by the plant superintendent that new employees or employeeswithout prior experience can learn to perform the polishingoperationsatisfactorily within a period of 1 or 2 weeks.2 Starkeyand Mello arethe two anodizing employees sought by the Petitioner,apparentlyon the basisthat they qualifyfor a craft unit as platers.Lopez, Madero,and Poehmerare thethreepolishers alleged to possess craft skillsThe parties disagree as to whetherStarkey is a supervisor within the meaningof the Act.In view of our decision in thiscase,we find it unnecessary to pass upon this question3 The Employer's plant is a building formerly comprising4 or 5separate retail stores.As a result,there are some partitions dividing the anodizing and polishing departmentsfrom the rest of the plant and from each other. In this connection,the plant superin-tendent testifiedthat,although he would consider it more efficient to have these wallsremoved,theyare required to support the plant building from a structural point of view. W. F. HEINE SUPPLY CO.589The final productionprocess isthe anodizing operation.This is nota plating process inthe sense that one metalis fusedupon another,but ratherthe artificial oxidation of aluminum which gives the mold-ing aprotective finish that prevents further oxidation.Starkey andMellocarry the aluminum strips from the polishing department tothe roomwhere the anodizingtanks arelocated.The stripsare hungfrom a bus bar and first immersed in tanks containing a solution whichremoves grease,dirt, and fingerprints.They are then hung in a tankcontaining an acid solution and an electric current is turned on for acertain length of time.Finally, the acid is washed off and the mold-ings are hung in a tank of hot water to close the pores of the metal.The strips of aluminum are hung up until they are dry, and they arethen carried by Starkey and Mello to the part of the plant where theyare to be wrapped. The entire anodizing operation for 1 batch ofaluminum moldings requires approximately 1 hour' After the finishedmoldings arewrapped, they are transferred to the shipping depart-ment andstored until they are shipped to customers.There is testi-mony that employees without prior experience can perform theanodizing function after 1 week's training.The productionprocess ofthe Employer runs in cycles, and theneed for employees performing different jobs varies as the main work-loadchanges from one operation to another.As a result, employeesnormally assigned one job are frequently transferred temporarily toother jobs.Thus, the 3 polishers sought by the Petitioner spend 10to 15 percent of their time in wrapping, drilling, and warehousingactivities.Employee Todd, not sought by the Petitioner, formerlyspent most of his time polishing, but at the time of the hearing wasengaged solely in warehousing and wrapping work. Similarly, em-ployees engaged in the bending and drilling operations are frequentlyassigned to warehouse or wrapping duties.These employees, includ-ing the polishers,are sometimestaken to a warehouse approximately1 mile from the main plant to work. The regular anodizing employees,Mello and Starkey, are the only employees who are never temporarilytransferred.However, the record shows that at various times duringthe past year, the anodizing department has been operated on a multi-shift basis.As such times, other production employees have beentransferred to the anodizing department by the plant superintendentin addition to newly hired employees.'The record shows that the Employer has no apprenticeship or on-the-job training program for any of these employees, and that it hires newemployees for all its job classifications without regard to prior ex-4 Approximately 5 percent of the Employer's gross revenue is derived from performinganodizing operations for other companies.Also,some of the aluminum moldings manu-factured by the Employer are sent to other firms to be anodized because they are too largeto fit in the Employer's tanks.6Within the last year,the anodizing department has operated on a multiple-shift basisfor approximately 5 months. 590DECISIONS Or NATIONAL LABOR RELATIONS BOARDperience.It also shows that all production and maintenance em-ployees are employed by, and are under the direct immediate super-vision of, the plant superintendent.Further, except when the anodiz-ing department is run on more than one shift, all employees work thesame hours, punch the same time clock, and are subject to the samepersonnel policies such as those relating to vacations and holidays.The Petitioner contends that the requested employees may constitute.a craft unit, even though they use only a segment of alleged craftskills in the performance of their work.The record shows, however,that these employees are not hired as craftsmen and that they do notexercise true craft skills in their work. Indeed, they are sometimeshired without any training, learn their tasks in a very short period,and perform work of a repetitive nature on one type of metal only.In addition, moldings requiring certain finishes which a craftsmancould perform are sent to other firms to be polished, and employeesperforming the anodizing operation are not engaged in the type ofplating process which requires the exercise of true craft skills.Ac-cordingly, as employees in the proposed unit are not employed ascraftsmen, we find that they do not constitute an appropriate unit forpurposes of collective bargaining on a craft basis.6Nor does this group constitute an appropriate unit upon any otherbasis.As noted above, the anodizers work separately from the polish-ers and perform entirely different work. The polishers are frequentlytransferred on a temporary basis to other duties, while the anodizersare never transferred.Further, all employees use the same time clock,work the same hours, have the same immediate supervision,are cen-trally hired and discharged, and receive the same benefits.Accordingly, as the unit petitioned for does not constitute a craftgrouping or a functionally distinct departmentand is not appropriateon any other basis, we find that no question affectingcommerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.We shall, therefore, dismiss theinstantpetition.[The Board dismissed the petition.]1Industrial Stomping andManufacturingCompany, Division of Vinco Corporation,111NLRB 1038,Metco Plating Company,110 NLRB 615.Westinghouse Electric Corporation(Elevator Division)andAs-sociation of Westinghouse Engineers,Elevator Division, Peti-tioner.Case No. 2-RC-7257.May 4,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clement P. Cull,112 NLRB No 81.